69073: Case View
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	







	








The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








16-18838: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 69073


Short Caption:SPARKS (LAWRENCE) VS. BAREClassification:Original Proceeding - Criminal - Proper Person Writ Petition


Lower Court Case(s):Clark Co. - Eighth Judicial District - TR017138Case Status:Rehearing Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


PetitionerLawrence Sparks
					In Proper Person
				


Real Party in InterestCity of HendersonHenderson City AttorneyLaurie A. Iscan
							(Henderson City Attorney)
						


RespondentHenderson Clerk of the Municipal CourtAdam Paul Laxalt
							(Attorney General/Carson City)
						


RespondentMark StevensAdam Paul Laxalt
							(Attorney General/Carson City)
						


RespondentRob BareAdam Paul Laxalt
							(Attorney General/Carson City)
						


RespondentSteven GriersonAdam Paul Laxalt
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


10/29/2015Filing FeePetition Filing Fee Waived.  Criminal.


10/29/2015Petition/WritFiled Proper Person Petition for Writ Prohibition, and/or in the Alternative Writ of Mandamus; and/or Writ of Certiorari.15-33059




11/13/2015Petition/WritFiled Proper Person Supplement to Petition for Writ Prohibition, and/or in the Alternative Writ of Mandamus; and/or Writ of Certiorari.15-34637




11/13/2015Other Incoming DocumentFiled Proper Person Exhibits.15-34638




01/15/2016Order/ProceduralFiled Order/Answer Writ Petition.  Real Party in Interest's Answer due:  20 days.  fn1[We direct the clerk of this court amend the caption to include the real party in interest as noted above.]16-01437




02/05/2016Petition/WritFiled Respondent City of Henderson's Answer to Pro Se Petition for Writ of Prohibition/Mandamus/Certiorari.16-03890




02/11/2016MotionFiled Proper Person Motion to File a Reply to "Respondent City of Henderson's Answer to Pro Se Petition for Writ of Prohibition/Mandamus/Certiorari."16-04628




02/17/2016MotionFiled Proper Person Motion for Permission to File Papers with the Court Pro Se Pursuant to NRAP 27(b).16-05118




02/18/2016Petition/WritFiled Amended Respondent City of Henderson's Amended Answer to Pro Se Petition for Writ of Prohibition/Mandamus/Certiorari.16-05201




06/16/2016Opinion/DispositionalFiled Per Curiam Opinion. "Petition denied." Before: Hardesty/Saitta/Pickering. Majority: Hardesty/Saitta/Pickering. 132 Nev. Adv. Opn. No. 43. SNP16-JH/NS/KP16-18838




06/29/2016Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Petition for Rehearing due: July 19, 2016.16-20289




07/25/2016Post-Judgment PetitionFiled Proper Person Joint Petition for Rehearing by Petitioner and Amicus Curiae Kim Blandino of the Order Denying Relief Filed on June 16, 2016.Y16-23002